Title: James H. McCulloch to Thomas Jefferson, 25 February 1820
From: McCulloch, James H.
To: Jefferson, Thomas


					
						Dr Sir
						
							Custom House Balto
							Feby 25 1820
						
					
					It is necessary to acknowledge the receiving of your letter of the 15th inst, this morning, with sixty seven dollars inclosed, which appear by the post mark to have been 8 days in transitu. I am afraid that your desire to stand “rectus in curia,” may have occasioned some hurry in the business. This is so natural with minds possessing the sensibilities of virtue &  refinement, that I could not but expect it in the present instance; yet it occasions a little abatement in the pleasure this intercourse with you affords me. The small mercenary interest I have as collector of the customs, renders a letter so much an affair of accompt, that there is always some repugnance in framing it. I must rely upon your believing, that you always stand clear in this court; & that  you will hereafter in answer to any such, inform me that you will attend to them when convenient. Any other kind notices you add, will always bear a full price with one who begs leave to call himself a friend, fellow patriot &
					
						An obliged servant
						
							Jas H McCulloch
						
					
				